Corson, J.
This is an action brought by the plaintiff for an accounting and leave to redeem from a certain mortgage executed upon property described in the complaint. The court below held that the action was barred by the statute of limitations and the plaintiff has appealed. As the facts found by the court bearing upon the *222defense of the statute of limitations and the questions presented are practically the same as those found in the case of Houts v. Hoyne (recently decided by this court), 14 S. D. 84 N. W. 773, a further discussion of the questions involved will not be necessary; and, ruled by that decision, the judgment of the circuit court is affirmed.